United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                         May 30, 2007

                                                                Charles R. Fulbruge III
                               No. 06-20288                             Clerk
                             Summary Calendar




UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

TONNIE RAE GALBERT,

                                         Defendant-Appellant.



                        --------------------
           Appeals from the United States District Court
                 for the Southern District of Texas
                          No. 4:05-CR-331-1
                        --------------------




Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Tonnie Galbert appeals his jury-trial conviction of possession

of a firearm by a felon, in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2). Galbert argues that the district court erred in denying

his motion to suppress the evidence discovered incident to his

warrantless arrest.     He claims that police officers lacked reason-



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-20288
                                 -2-

able suspicion to justify a stop of his vehicle and lacked probable

cause for his subsequent arrest.

     This court reviews a district court’s denial of a motion to

suppress following live testimony by accepting the trial court’s

factual findings “unless clearly erroneous or influenced by an in-

correct view of the law.”    United States v. Outlaw, 319 F.3d 701,

704 (5th Cir. 2003).     The clearly erroneous standard is particu-

larly strong in such cases because the judge had the opportunity to

observe the demeanor of the witnesses.     United States v. Santiago,

410 F.3d 193, 197 (5th Cir. 2005).     We view the evidence in the

light most favorable to the prevailing party and will not second-

guess the district court’s findings as to the credibility of wit-

nesses.    United States v. Garza, 118 F.3d 278, 282-83 (5th Cir.

1997).    Questions of law are reviewed de novo, as are the district

court’s ultimate conclusions of Fourth Amendment reasonableness.

United States v. Vasquez, 298 F.3d 354, 356 (5th Cir. 2002)

     The totality of facts and circumstances within the officers’

knowledge at the moment of Galbert’s arrest were sufficient for a

reasonable person to conclude that Galbert had committed or was

committing an offense.    See United States v. Wadley, 59 F.3d 510,

512 (5th Cir. 1995).   Thus, there was probable cause for Galbert’s

arrest.    It is well established that an arrest of a suspect based

on probable cause is a reasonable intrusion under the Fourth Amend-

ment and that a search incident to such an arrest is therefore val-
                           No. 06-20288
                                -3-

id and requires no additional justification. United States v. Her-

nandez, 825 F.2d 846, 852 (5th Cir. 1987).

     Consequently, the district court did not clearly err in deny-

ing the motion to suppress the evidence obtained as a result of his

arrest.   The judgment is AFFIRMED.